UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6430


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRYL ROBINSON, SR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:13-cr-00373-CCB-1; 1:18-cv-01815-CCB)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Darryl Robinson, Sr., Appellant Pro Se. Clinton Jacob Fuchs, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl Robinson, Sr., seeks to appeal the district court’s order denying as time-

barred Robinson’s amended and supplemented 28 U.S.C. § 2255 (2012) motion. * The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Robinson has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions




       *
         Robinson purported to seek relief from his federal conviction and sentence through
28 U.S.C. § 2241 (2012). The district court provided proper notice, pursuant to Castro v.
United States, 540 U.S. 375, 377 (2003), of its intent to recharacterize Robinson’s § 2241
petition as an initial § 2255 motion, allowed Robinson to supplement and amend his claims,
and proceeded to analyze the advanced claims under § 2255.

                                               2
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3